SUMMARY ORDER

Plaintiff-appellant Trida Campbell appeals from a final judgment entered on March 31, 2006 in the U.S. District Court for the Southern District of New York (Karas, J.). The district court granted summary judgment on all claims to the defendant-appellee, Home Depot, USA, Inc. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
While the amount of time between a plaintiffs protected action and a defendant’s alleged retaliation sufficient to support a finding of causation may vary with the circumstances, that is not ultimately significant in this case, and we affirm for substantially the reasons set forth in the district court’s March 30, 2006 Opinion and Order. See Campbell v. Home Depot U.S.A., Inc., No. 03 Civ. 1421, 2006 WL 839001 (S.D.N.Y. Mar. 30, 2006).
*22The judgment of the district court is hereby AFFIRMED.